Citation Nr: 0213576	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a higher rating for service-connected post-
traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1964 to April 1966.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in September 1999.  


FINDINGS OF FACT

1.  Neither the version of the regulations in effect prior to 
November 7, 1996 nor the current regulations for rating PTSD 
is more advantageous to the veteran.

2. The veteran's PTSD is manifested by symptomatology 
analogous to no greater than considerable industrial 
impairment and considerable impairment in relationships with 
people under the regulations in effect prior to November 7, 
1996.

3.  Per regulations in effect from November 7, 1996, the 
veteran's PTSD is most closely analogous to the 
manifestations required for the 50 percent rating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met at any time since the effective 
date of the claim.  38 U.S.C.A. §§ 1155, 5107, 7104 

(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.41, 4.132 
including Diagnostic Code 9411 (1996), and 4.130 including 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  For purposes of this appeal only, the 
Board will assume that the provisions of this Act are 
applicable to the veteran's claim.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  
The regulations, with the exception of development in the 
case of attempts to 

reopen finally denied claims made after August 21, 2001, are 
not meant to bestow any new rights.  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Thus, the veteran is not prejudiced by the 
Board's initial application of the regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
Remand, as well as the evidence which the VA will obtain and 
that which he has to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim.  Hence, no further assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  

II.  Evaluation of Service-Connected PTSD

A.  Factual Background 

A careful review of service medical records and the veteran's 
induction and separation examinations shows no psychiatric 
abnormalities.

VA hospital records show that the veteran was admitted in 
February 1979 with complaints of nervousness, insomnia, 
nightmares about Vietnam, and tremors.  The diagnoses were 
those of anxiety neurosis with depressive component, and 
adjustment reaction to adult life.

A report of VA examination in February 1982 shows diagnoses 
on Axis I of maladjustment to adult life; and anxiety 
disorder, chronic, generalized, mild.


Non-VA hospital records dated in September 1996 show a 
diagnosis of anxiety disorder.

VA progress notes dated in January 1997 reflect that the 
veteran reported having dreams and flashbacks of Vietnam, as 
well as suicidal thoughts at times.  A January 1997 statement 
from a VA physician reports long-standing symptoms consistent 
with combat-related PTSD.  A report of VA examination in 
April 1997 shows a diagnosis of PTSD by history of the 
veteran.

In a June 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective from the date of claim on 
November 5, 1996.  

A December 1997 statement from a VA physician reports the 
veteran's symptoms of nightmares and flashbacks.  It was the 
opinion of the VA physician that these symptoms were of 
sufficient severity to prevent the veteran from working. 

VA outpatient records in June 1998 reflect that the veteran's 
PTSD symptoms were chronic and stable.  The veteran reported 
continued insomnia with nightmares, daytime anxiety, social 
withdrawal, and irritability.  The VA physician noted that 
the veteran's PTSD symptoms continued to be a problem for the 
veteran, and that his medications would be increased.

The veteran underwent a VA examination in August 1998.  He 
reported being unemployed, and that he quit working in 1978 
or 1979 because of nervousness and physical problems.  [A VA 
rating action of October 1979 reveals that the veteran was 
awarded pension benefits based on hyperthyroidism evaluated 
at 60 percent, anxiety neurosis with depression and 
adjustment reaction to adult life, evaluated at 30 percent 
and gunshot wound of the right shoulder, evaluated at 20 
percent.]  The 

veteran also reported having bad dreams, sweating a lot at 
night, and staying nervous.  He complained about his stomach 
being upset a lot and feeling nervous all the time.  He did 
not report any panic attacks or obsessional rituals.  The 
examiner noted that the veteran reported depressed moods, but 
did not report near continuous depression.  He had crying 
spells at times.  The veteran reported intermittent suicidal 
thoughts, but denied any intent or plan to harm himself.  The 
examiner also noted that the veteran was not judged to be in 
persistent danger of hurting himself at the present time.

The veteran also reported feeling hopeless; he complained of 
lack of energy, and he had multiple physical symptoms.  The 
examiner noted that the veteran did not report any major loss 
of interest in former activities.  The veteran enjoyed 
fishing, watching television, and being with his two adult 
sons.  He spent most of his time at home.  He complained of 
initial and middle insomnia and reported getting only three 
to four hours of sleep a night.  He reported having 
nightmares about the war nightly or every other night.  The 
veteran also reported becoming irritable and occasionally 
having suicidal thoughts.  He denied any violent behavior 
towards others and reported having flashbacks, not trusting 
people, and being hypervigilant.  He had one close friend 
outside of his family.

Upon examination, the veteran was alert and fully oriented; 
behavior was cooperative, appropriate and responsive.  Mood 
was reported to be anxious and depressed.  The veteran 
appeared tense, had sweaty hands, and showed memory and 
concentration difficulties.  Eye contact was fair.  Affect 
was appropriate and restricted in range, but the veteran was 
appropriately able to smile and laugh.  Psychomotor activity 
was within normal limits.  The veteran did not appear to be 
psychotic in any way.  Insight was fair.  Immediate memory 
was mildly impaired, and recent memory was moderately 
impaired; remote memory was intact.  Concentration was mildly 
impaired.  Fund of general information, abstract thinking 
and judgment were intact.  The diagnosis on Axis I was that 
of PTSD.  A GAF (Global Assessment of Functioning) score of 
60 was assigned, indicative of moderate difficulty in social 
and occupational functioning.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM-IV). 

VA progress notes dated in March 1999 show complaints of 
persistent anxiety and dreams about Vietnam about two or 
three times a week.  Other symptoms reported included 
flashbacks, and auditory and visual hallucinations.  Upon 
examination, the veteran had had suicidal ideations in the 
past, with no intent or set plan at this time.  The examiner 
noted that the veteran's PTSD was generally stable with 
continued disturbing dreams; medication was increased.

VA progress notes dated in October 1999 reflect mild 
exacerbation in the veteran's PTSD symptoms and depressive 
symptoms with increasing arthralgia and insomnia.  In 
November 1999, his PTSD symptoms and depressive symptoms 
continued to be slightly worse, in large part, due to an 
increase in arthralgia from osteoarthritis.  VA progress 
notes dated in April 2000 show significant improvement in 
PTSD symptoms and depression following a change of medicine.
 
Social Security records received in May 2000 note a history 
of a psychiatric disorder in May 1983, as well as an Axis I 
diagnosis of atypical psychosis.  One examiner noted 
considerable difficulty in reaching a diagnosis.  In the 
opinion of that examiner, the veteran appeared to have 
elements of schizophrenia, an affective disorder 
(depression), and severe anxiety as well as indications of a 
personality problem.  The veteran was awarded disability 
benefits as of February 1979 based upon diagnoses of 
hyperthyroidism, tachycardia, anxiety neurosis with 
depressive component, and adjustment reaction to adult life.

The veteran underwent a VA examination in June 2000.  The 
examiner noted that the veteran had had two psychiatric 
hospitalizations-i.e., one in the late 1960's and one around 
1980-where he reported symptomatology of hearing voices, 
severe anxiety, and depression.  The examiner also noted that 
the veteran had not worked 

in several years.  The veteran also reported difficulty 
getting to sleep and difficulty staying asleep.  He was able 
to get five-to-six hours of sleep a night by taking 
medication.  The veteran reported having nightmares of 
Vietnam combat about every other night.  He also reported 
nervousness, weakness, and low energy and motivation.  He 
reported having occasional flashbacks of being back in 
Vietnam about once a week, particularly if he left the house.  
The veteran reported that he had been unable to work for 
years and tended to isolate himself and to stay inside.  

The examiner noted possibly intrusive memories versus 
auditory hallucinations, as well as inappropriate behavior in 
that the veteran kept himself isolated at his house.  The 
examiner also noted chronic suicidal thoughts and occasional 
homicidal thoughts, but no intent or plan.  Upon examination, 
the veteran was oriented to person, place, and time.  He did 
not appear to suffer from any dementia.  The veteran did show 
some decreased attention and concentration, and slight 
decrease in short-term memory.  Affect was slightly 
restricted; mood was dysthymic during the interview.  There 
was no evidence of any acute psychotic symptomatology, and 
the veteran currently did not hear voices.  There was no 
current homicidal or suicidal ideation.  Judgment and insight 
were intact.  Anxiety level was low during the interview.  
The veteran had a normal rate and flow of speech and was 
thinking clearly; there were neither looseness of 
association, nor flight of ideas in his thought patterns.  
The veteran reported having panic attacks weekly, which 
lasted about 30 minutes.  The examiner also noted that the 
veteran kept himself in his house, with his gun close and the 
doors locked.

The diagnoses on Axis I were those of PTSD, secondary to 
Vietnam combat; and associated major depressive disorder and 
anxiety.  A GAF score of 55 was assigned, indicative of 
moderate difficulty in social and occupational functioning.  
DSM-IV.  The examiner also noted that the veteran was unable 
to keep a job, and did suffer from chronic suicidal thoughts.


In an August 2001 rating decision, the RO assigned an 
increased evaluation for the service-connected PTSD from 30 
percent to 50 percent, effective from the date of claim in 
November 1996.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A review of the record shows that service connection has been 
granted for PTSD, and that a 50 percent evaluation has been 
assigned under Diagnostic Code 9411 as of the effective date 
of the claim in November 1996.  That diagnostic code provided 
the following rating criteria:


A 50 percent rating requires that the ability to 
establish or maintain effective or favorable 
relationships with people be considerably impaired and 
that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment.

A 70 percent evaluation is warranted where the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain and retain employment.

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the 
community and there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost 
all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Johnson v. Brown, 7 Vet. App. 95 (1994), the Court held 
that each of the criteria for a 100 percent rating is a 
separate and independent basis for an award of a total 
disability rating under code 9400 et seq.

The regulations for evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695- 
52702 (Oct. 8, 1996).  When regulations 

are changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the revised general rating formula for the evaluation 
of mental disorders, PTSD is rated as follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 

difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.-50 percent

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective Nov. 7, 
1996).

In this case, the evidence shows that the veteran had been 
receiving outpatient treatment for PTSD for several years.  A 
report of the June 2000 examination reflects few abnormal 
clinical findings and moderate symptomatology attributed to 
PTSD.  The evidence shows that the veteran had two prior 
psychiatric admissions many years ago, as well as a delayed 
onset of PTSD.  Although the veteran's statements are to the 
effect that his PTSD was more debilitating than reflected in 
the currently assigned evaluation, his statements are not 
supported by the medical evidence of record.  

Recent reports of the veteran's VA psychiatric evaluations 
show that his service-connected PTSD is manifested primarily 
by depressed mood, anxiety, somatic complaints, irritability, 
impaired memory, disturbances of motivation and mood, 
intrusive thoughts, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
overall medical evidence reflects moderate or at most 
considerable symptomatology due to the veteran's service-
connected PTSD. The most recent evaluation assigns a GAF of 
55, is indicative of moderate impairment.  The Board finds 
that a 50 percent rating for PTSD under Diagnostic Code 9411, 
both old and new, best represents his disability picture.


The evidence of record does not demonstrate symptoms of 
obsessional rituals, illogical or irrelevant speech, nearly 
continuous panic or depression, severe impairment or other 
manifestations associated with PTSD to support the assignment 
of a rating in excess of 50 percent under the above-noted 
diagnostic code.  Under the pre-November 1996 criteria, a 50 
percent rating represents considerable impairment, but less 
than a severe degree of impairment.

The Board notes that, although the veteran was found eligible 
for Social Security benefits on the basis of disability, the 
medical evidence of record does not show eligibility on the 
basis of the veteran's service-connected disability alone, 
nor does it show symptoms of PTSD producing more than 
considerable social and industrial impairment. 

While one VA physician noted in a cursory fashion that the 
veteran's symptoms of nightmares and flashbacks in December 
1997 were of such severity as to prevent the veteran from 
working, the weight of medical evidence in the claims folder 
reflects only moderate or at most considerable impairment.  
Moreover, the GAF scores assigned both before and after 
December 1997 are indicative of moderate impairment.  As 
such, the Board finds that the evidence shows that this level 
of impairment due to PTSD has existed since the effective 
date of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, a "staged" rating is not indicated.

The preponderance of the evidence is against any increase 
based on current symptoms, and the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107.



ORDER

An initial rating greater than 50 percent for PTSD is denied.




		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

